Order of the Supreme Court, New York County (A. Blyn, J.), entered May 11, 1983, denying plaintiffs’ motion to vacate their default in failing to timely serve a reply to a counterclaim interposed by defendants-intervenors, is reversed, on the law and facts, with costs, and the motion by plaintiffs to vacate the default is granted. Plaintiff Olewski demonstrated that the short delay in replying to the counterclaim was not due to “law office failure” and that he diligently prosecuted the litigation herein. The affidavits submitted by plaintiff and his counsel also established a meritorious defense to the counterclaim. Concur — Sullivan, J. P., Ross, Carro, Asch and Bloom, JJ.